Citation Nr: 9920676	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  91-20 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the right arm, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
November 1945.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
June 1997, the Board issued a decision denying the veteran's 
claim for entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound to the right arm, 
granting his claim for entitlement to service connection on a 
secondary basis for right shoulder disability and finding 
that clear and unmistakable error had not been shown in 
rating decisions dated in June 1946, January 1947, July 1960 
and March 1987.  The veteran appealed this decision with 
respect to the issue listed on the title page of this action, 
and in a decision dated in March 1999 the United States Court 
of Appeals for Veterans Claims (Court) reversed the Board's 
June 1997 decision as to the denial of an increased 
evaluation and remanded the case.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The Court has held that entitlement to a 30 percent 
evaluation for residuals of a shell fragment wound to the 
right arm is established.


CONCLUSION OF LAW

A 30 percent evaluation for residuals of a shell fragment 
wound to the right arm is in order.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.55, 
4.73, Diagnostic Codes 5305, 5306 (1998). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In its March 1999 decision, the Court reversed the Board's 
June 1997 decision as to its denial of an increased 
evaluation for the residuals of a shell fragment wound to the 
right arm.  The Court remanded the matter to the Board, 
directing the Board to assign a 30 percent evaluation for the 
disability. The Court held that due to the inservice shell 
fragment wound the veteran had sustained moderate disability 
to both Muscle Group V and Muscle Group VI. Accordingly, 
under the provisions of 38 C.F.R. § 4.55 in effect prior to 
June 3, 1997, the rating for the shell fragment wound 
residuals was elevated to 30 percent to reflect moderately 
severe disability because the relevant muscles were located 
in the same anatomical region affecting the movements of a 
single joint, i.e., the right shoulder. Therefore, the 
veteran is entitled to a 30 percent evaluation for the 
residuals of a shell fragment wound to the right arm.


ORDER

Subject to the provisions governing the payment of monetary 
benefits, a 30 percent evaluation for the residuals of a 
shell fragment wound to the right arm is granted.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 

